Citation Nr: 1714473	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1955 to November 1957. 
This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied a compensable rating for bilateral hearing loss. 
In February 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge by video conference from the RO in St. Petersburg, Florida.  A transcript of the hearing is associated with the claims file and has been reviewed.  
The Board notes that the Veteran was initially represented by Disabled American Veterans.  In January 2016, he changed representation to The American Legion.  The Board recognizes this change. 
The issues of service connection for a hip condition and burn injuries were raised at the February 2017 video conference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016). 
The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated.  The Board finds that a remand is warranted in order to afford the Veteran a new VA examination.  
The Veteran's most recent VA examination for his bilateral hearing loss was in December 2010.  During his Board video hearing in February 2017, the Veteran requested a new VA examination because of "anomalies" that occurred during his December 2010 examination.  The Veteran also contended that his hearing had worsened since his last VA hearing examination and the VA provided him with a hearing aid to help with his hearing loss.  
As the evidence suggests worsening of the Veteran's bilateral hearing loss, the Board finds that further examination would be necessary in deciding the hearing loss rating issue.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).
On remand, any ongoing private and VA treatment records should also be obtained.  38 U.S.C.A. § 5103A (b), (c) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, VA treatment records dated through May 7, 2011 are currently associated with the record. 
Accordingly, the case is REMANDED for the following action:

1.  Ensure that all available VA and non-VA treatment records that are not already of record are obtained.

2.  Schedule the Veteran for a VA audiological evaluation to determine the current nature and severity of his service-connected bilateral hearing loss.  The contents of the electronic claims file must be made available to the examiner, and the examiner should include in the examination report discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After a careful review of the Veteran's claims file the VA audiologist must discuss the current nature and severity of the Veteran's bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects of this disability.  

3.  Thereafter, the AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated.  The AOJ should then readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



